Exhibit 10.2

 

THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED, A SOLICITATION FOR CONSENTS TO
THE CEOC PLAN PURSUANT TO SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE. VOTES
ON THE CEOC PLAN SHALL NOT BE SOLICITED UNTIL SUCH PARTY HAS RECEIVED THE
DISCLOSURE STATEMENT AND RELATED BALLOT(S), AS APPROVED BY THE BANKRUPTCY COURT.

AMENDED AND RESTATED RESTRUCTURING SUPPORT AGREEMENT

This Amended and Restated Restructuring Support Agreement dated as of July 9,
2016 (as amended, supplemented, or otherwise modified from time to time, this
“Agreement”) amends, restates, and replaces in its entirety the Restructuring
Support Contribution Agreement dated as of June 12, 2016, including all
schedules, annexes, and exhibits attached thereto, among: (i) Caesars
Entertainment Operating Company, Inc. (“CEOC”), on behalf of itself and each of
the debtors in the Chapter 11 Cases and its other direct and indirect
Subsidiaries (as defined below, collectively, the “Company”), and (ii) Caesars
Acquisition Company, on behalf of itself and each of its direct and indirect
Subsidiaries (collectively, “CAC,” and together with the Company, each referred
to as a “Party” and collectively referred to as the “Parties”). All capitalized
terms not defined herein shall have the meanings ascribed to them in the CEOC
Plan (as defined below).

RECITALS:

WHEREAS, before the date hereof, the Parties and their representatives engaged
in arm’s-length, good-faith negotiations regarding a potential reorganization
and realignment of certain of the Parties’ respective assets and operations,
restructuring of the Company’s funded indebtedness and settlement of potential
and actual claims asserted by the Company against its non-debtor affiliates
pursuant to the CEOC Plan, which negotiations resulted in the terms and
conditions of this Agreement and the terms and conditions set forth in the CEOC
Plan, including without limitation the Merger (collectively, the
“Restructuring”);

WHEREAS, the Company has investigated claims and causes of action against CAC
and its affiliates, sponsors, and others, as more fully disclosed in the CEOC
Disclosure Statement (as defined below) (the “SGC Investigation”); provided,
however, that CAC disputes many of the conclusions reached by the Company as a
result of the SGC Investigation and expressly reserves all rights to challenge
those conclusions in connection with any litigation regarding the CEOC Plan or
otherwise;

WHEREAS, a chapter 11 examiner appointed in the Chapter 11 Cases investigated
the claims and causes of action held by the Company and its chapter 11 estates
against CAC, and its affiliates, sponsors, and others, as more fully described
in the Final Version of Examiner’s Final Report (Substantially Unredacted)
Chapter 11 Cases, Docket No. 3720 (the “Examiner Report”); provided, however,
that CAC disputes many of the conclusions articulated in the Examiner Report and
expressly reserves all rights to challenge those conclusions in connection with
any litigation regarding the CEOC Plan or otherwise;



--------------------------------------------------------------------------------

WHEREAS, the Restructuring, the CEOC Plan and the distributions to be made to
creditors under the CEOC Plan are dependent upon the substantial, valuable
contributions that CAC, through New CEC (as defined below) has agreed to make
on, and subject to, the terms and conditions of this Agreement and the CEOC
Plan;

WHEREAS, the Restructuring, the CEOC Plan and the distributions of New CEC
securities to be made to creditors under the CEOC Plan are dependent and
expressly conditioned upon the occurrence of a merger of CEC (as defined below)
and CAC on terms and conditions acceptable to each of CEC and CAC; and

WHEREAS, the Restructuring settles all potential and actual claims of the
Company against its non-debtor affiliates, including against CAC and its
affiliates, sponsors, officers and directors and including all potential claims
and causes of action investigated by the SGC Investigation and discussed in the
Examiner Report, on the terms and conditions set forth in this Agreement and the
CEOC Plan.

NOW, THEREFORE, in consideration of the covenants contained herein and in the
CEOC Plan, each Party, intending to be legally bound hereby, agrees as follows.

1. Definitions; Rules of Construction.

(a) Definitions. The following terms shall have the following definitions.

“105 Injunction Order” means an order of the Bankruptcy Court or any other court
of competent jurisdiction temporarily enjoining the Caesars Cases on terms and
conditions acceptable to CEC.

“Agreement” has the meaning set forth in the preamble hereof.

“Alternative Proposal” means any dissolution or winding up, plan of
reorganization or liquidation, merger, consolidation, business combination, sale
or issuance of equity interests, sale of a material portion of assets or
restructuring involving CAC, its Subsidiaries or the Company or any offer or
proposal for the foregoing, other than the Restructuring or a transaction that
is part of the Restructuring or is permitted under Section 16 hereof.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§101 et
seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the Northern
District of Illinois.

“Business Day” means any day other than Saturday, Sunday, and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.

“CAC” has the meaning set forth in the preamble hereof.

 

2



--------------------------------------------------------------------------------

“CAC Termination Event” has the meaning set forth in Section 6 hereof.

“Caesars Cases” means the cases captioned (a) Wilmington Savings Fund Society,
FSB, solely in its capacity as successor Indenture Trustee for the 10%
Second-Priority Senior Secured Notes due 2018, on behalf of itself and
derivatively on behalf of Caesars Entertainment Operating Company, Inc. v.
Caesars Entertainment Corporation, et. al., Case No. 10004-VCG (Del. Ch.),
(b) Trilogy Portfolio Company LLC, et. al. v. Caesars Entertainment Corporation
and Caesars Entertainment Operating Company, Inc., No. 14-cv-7091 (S.D.N.Y.),
(c) Frederick Barton Danner v. Caesars Entertainment Corporation and Caesars
Entertainment Operating Company, Inc., No. 14-cv-7973 (S.D.N.Y.), (d) BOKF,
N.A., solely in its capacity as successor Indenture Trustee for the 12.75%
Second-Priority Senior Secured Notes due 2018 v. Caesars Entertainment
Corporation, Case No. 15-cv-01561 (S.D.N.Y.), (e) UMB Bank, N.A. solely in its
capacity as Indenture Trustee under those certain indentures, dated as of
June 10, 2009, governing Caesars Entertainment Operating Company, Inc.’s 11.25%
Notes due 2017; dated as of February 14, 2012, governing Caesars Entertainment
Operating Company, Inc.’s 8.5% Senior Secured Notes due 2020; dated August 22,
2012, governing Caesars Entertainment Operating Company. Inc.’s 9% Senior
Secured Notes due 2020; dated February 15, 2013, governing Caesars Entertainment
Operating Company, Inc.’s 9% Senior Secured Notes due 2020 v. Caesars
Entertainment Corporation, Case No. 15-cv-04634 (S.D.N.Y.), (f) Wilmington
Trust, N.A., solely in its capacity as successor Indenture Trustee for the
10.75% Notes due 2016 v. Caesars Entertainment Corporation, Case No. 15-cv-08280
(S.D.N.Y.), and (g) all claims in, and causes of action relating to, the Caesars
Cases otherwise described in clauses (a)–(f) above.

“CEC” means Caesars Entertainment Corporation.

“CEC Bankruptcy Event” means the filing against CEC of an involuntary bankruptcy
petition.

“CEC Chapter 11 Case” means, if applicable, a voluntary chapter 11 case filed by
CEC or a chapter 11 case commenced by CEC following a CEC Bankruptcy Event.

“CEC/CEOC RSA” means that certain First Amended and Restated Restructuring
Support, Settlement and Contribution Agreement, dated as of July 9, 2016,
between CEC and CEOC, as it may be amended, modified or restated from time to
time.

“CEOC” has the meaning set forth in the preamble hereof.

“CEOC Confirmation Order” means the entry by the Bankruptcy Court of an order
confirming the CEOC Plan that is materially consistent with this Agreement and
the CEOC Plan and otherwise acceptable to the Company and CAC.

“CEOC Disclosure Statement” means the Company’s disclosure statement, including
any exhibits, appendices, related documents, ballots, and procedures related to
the solicitation of votes to accept or reject the CEOC Plan, in each case, as
amended, supplemented, or otherwise modified from time to time in accordance
with the terms hereof, in respect of the CEOC Plan and that is prepared and
distributed in accordance with, among other things, sections 1125, 1126(b), and
1145 of the Bankruptcy Code, Rule 3018 of the Federal Rules of Bankruptcy
Procedure, and other applicable law, each of which shall be substantially
consistent with this Agreement and the CEOC Plan, and shall otherwise be
reasonably acceptable to the Company and CAC.

 

3



--------------------------------------------------------------------------------

“CEOC Plan” means the joint chapter 11 plan of reorganization for the Company
through which the Restructuring will be effected (as amended, supplemented, or
otherwise modified from time to time), a copy of which proposed plan is attached
hereto as Exhibit A, and any and all amendments thereto must be in form and
substance materially consistent with this Agreement and the CEOC Plan, and shall
otherwise be acceptable to the Company and CAC.

“Chapter 11 Cases” means the voluntary chapter 11 cases titled Caesars
Entertainment Operating Company, Inc., et. al., Case No. 15-01145 (Bankr. N.D.
Ill.).

“CIE Transaction” has the meaning set forth in Section 16 hereof.

“Company” has the meaning set forth in the preamble hereof.

“Company Fiduciary Out” has the meaning set forth in Section 5(c) hereof

“Company Termination Event” has the meaning set forth in Section 5 hereof.

“Definitive Documentation” means the CEOC Plan, the CEOC Disclosure Statement,
the CEOC Confirmation Order, and any court filings in the Chapter 11 Cases, and
any other agreements, documents or exhibits related to or contemplated in the
foregoing (but not, for the avoidance of doubt, any professional retention
motions or applications), that could be reasonably expected to affect the
interests of the Company or CAC in connection with the Restructuring and any
other agreements, instruments, certificates, or other documents necessary,
desirable or appropriate in order to effectuate the Restructuring.

“Effective Date” means the date upon which all conditions precedent to the
effectiveness of the CEOC Plan have been satisfied or are expressly waived in
accordance with the terms thereof, as the case may be, and on which the
Restructuring and the other transactions to occur on the Effective Date pursuant
to the CEOC Plan become effective or are consummated.

“Examiner Report” has the meaning set forth in the recitals hereof.

“Merger Agreement” means the Amended and Restated Agreement and Plan of Merger
between Caesars Acquisition Company and Caesars Entertainment Corporation, dated
as of July 9, 2016, as it may be amended from time to time.

“New CEC” means CEC, giving effect to the merger of CAC with and into CEC
pursuant to, and the consummation of the other transactions contemplated by, the
Merger Agreement.

“Outside Date” means December 31, 2017.

“Parties” has the meaning set forth in the preamble hereof.

 

4



--------------------------------------------------------------------------------

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.

“Restructuring” has the meaning set forth in the recitals hereof.

“Restructuring Support Period” means the period commencing on the date hereof
and ending on the earlier of (i) the date on which this Agreement is terminated
with respect to all Parties and (ii) the Effective Date.

“SGC Investigation” has the meaning set forth in the recitals hereof.

“Sponsor Agreements” means (i) the Voting Agreement, dated as of July 9, 2016,
by and between Hamlet Holdings LLC, a Delaware limited liability company, its
members named therein, certain of the Sponsors and CEC, and (ii) the Voting
Agreement, dated as of July 9, 2016, by and between Hamlet Holdings LLC, its
members named therein, certain of the Sponsors and CAC.

“Subsidiary” means, with respect to any Person, any controlled subsidiary of
such Person.

“Termination Date” means the date this Agreement is terminated in accordance
with the terms hereof.

“Termination Events” has the meaning set forth in Section 6 hereof.

(b) Rules of Construction. Each reference in this Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to this Agreement and the CEOC Plan, taken as a whole.

2. Commitments of CAC.

(a) Affirmative Covenants. Subject to the terms and conditions hereof, for the
duration of the Restructuring Support Period, CAC agrees that it shall:

(i) (A) support the Restructuring, (B) support and take, and cause (directly or
indirectly) to be taken (to the extent within its control), those actions
contemplated by this Agreement or otherwise necessary, desirable, or appropriate
to effectuate the Restructuring, including entering into all documents and
agreements necessary to consummate the Restructuring, in each case, to which CAC
or any of its controlled subsidiaries is a party, and complete the Restructuring
and all transactions contemplated under this Agreement and the CEOC Plan,
(C) negotiate in good faith and execute and deliver the Definitive Documentation
necessary to effectuate the Restructuring, in form and substance consistent in
all material respects with this Agreement and the CEOC Plan and as otherwise
reasonably acceptable to the Company and CAC, (D) use its commercially
reasonable efforts to obtain any and all required governmental, regulatory,
licensing, or other approvals (including, without limitation, any necessary
third-party consents) necessary to the implementation or consummation of the
Restructuring, (E) use its commercially reasonable efforts to lift or otherwise
reverse the effect

 

5



--------------------------------------------------------------------------------

of any injunction or other order or ruling of a court or regulatory body that
would impede the consummation of a material aspect of the Restructuring and
(F) subject to Section 16 hereof and the other terms and conditions hereof,
operate CAC in the ordinary course consistent with industry practice and the
operations contemplated pursuant to CAC’s business plan taking into account the
Restructuring; provided, however, that notwithstanding anything to the contrary
in this Agreement, nothing shall limit, impair or impede CAC’s rights to assert
positions in litigation that challenge or dispute any findings or conclusions
contained in the Examiner Report or reached or articulated by CEOC as a result
of the SGC Investigation;

(ii) promptly notify or update the Company upon becoming aware of any of the
following occurrences: (A) a Termination Event or (B) material developments,
negotiations or proposals relating any case or controversy that may be commenced
against CAC or any of its controlled subsidiaries in a court of competent
jurisdiction or brought before a state or federal regulatory, licensing, or
similar board, authority, or tribunal that would reasonably be expected to
materially impede or prevent consummation of the Restructuring (including any
amendment to or modification or waiver of the Merger Agreement or the Sponsor
Agreements that would have such effect or any termination of the Merger
Agreement or the Sponsor Agreements);

(iii) use commercially reasonable efforts to procure or facilitate the
procurement of entry into a tolling agreement (in form and substance reasonably
acceptable to the Company) (a “Tolling Agreement”) from each individual and
entity identified in the SGC Investigation and the Examiner Report
(collectively, the “Tolling Parties”) by September 30, 2016. In the event a
Tolling Agreement from any Tolling Party has not been procured by September 30,
2016, notwithstanding anything to the contrary herein, the Company may commence
actions to begin pursuing any and all claims that they or their bankruptcy
estates may have against such Tolling Party, including any and all claims
identified in the Examiner Report and the SGC Investigation; provided, however,
that for the duration of the Restructuring Support Period, the Company shall
negotiate in good faith with any such Tolling Party to hold any such action in
abeyance pending consummation of the Restructuring;

(iv) use commercially reasonable efforts to cause the CAC Stockholder Meeting
(as defined in the Merger Agreement) to be held and completed prior to the
Voting Deadline Date (as defined below).

(b) Negative Covenants. Subject to the terms and conditions hereof, for the
duration of the Restructuring Support Period, CAC agrees that it shall not, and
shall not permit its controlled subsidiaries to, directly or indirectly:

(i) seek, solicit, or support an Alternative Proposal;

(ii) take, or authorize or permit to be taken, any action materially
inconsistent with the transactions contemplated by this Agreement or the CEOC
Plan, or that would materially delay or obstruct the consummation of the
Restructuring or adversely affect the consideration to be delivered to any party
in connection therewith, including without limitation any amendment to or
modification or waiver of the Merger Agreement or the Sponsor Agreements that
would have such effect and any amendment to or modification or waiver of the
Merger Agreement that would permit any Sponsor to terminate any Sponsor
Agreement;

 

6



--------------------------------------------------------------------------------

(iii) enter into or consummate any Acquisition Proposal, Acquisition Agreement
or Superior Proposal (each as defined in the Merger Agreement), in each case,
without providing the Company at least ten (10) Business Days prior notice;

(iv) take, or authorize or permit to be taken, any action in connection with the
Restructuring that violates this Agreement;

(v) initiate any litigation or other proceeding or enter into any proposed
settlement of any Claim, litigation, dispute, controversy, cause of action,
proceeding, appeal, determination, investigation, matter, or otherwise, in each
case, that would materially impair the Company’s or New CEC’s ability to
consummate the Restructuring or that would provide for treatment of any Claim
that is greater than the treatment provided for such Claim pursuant to the CEOC
Plan without the express written consent of the Company (which can be delivered
by email from counsel to the Company);

(vi) (A) publicly announce its intention not to pursue the Restructuring;
(B) suspend or revoke the Restructuring; or (C) execute any agreements,
instruments, or other documents (including any modifications or amendments to
any material Definitive Documentation) necessary to effectuate the Restructuring
that, in whole or in part, are not materially consistent with this Agreement and
the CEOC Plan, or are not otherwise reasonably acceptable to the Company;

(vii) take any action or omit to take any action, or incur, enter into, or
suffer any transaction, arrangement, condition, matter, or circumstance, that
(in any such case) materially impairs, or would reasonably be expected to
materially impair, the ability of New CEC to perform its obligations to carry
out the Restructuring;

(viii) (A) subject to Section 16 and the other terms and conditions
hereof, sell, transfer, lease, license, pledge, allow to lapse, or otherwise
dispose of (by merger, consolidation, or sale of stock or assets), subject to a
Lien or otherwise encumber any material assets (including material intellectual
property or the equity or assets of any direct or indirect Subsidiary) other
than transfers from one wholly-owned Subsidiary to another wholly-owned
Subsidiary; (B) amend or propose to amend any organizational documents;
(C) split, combine, or reclassify any outstanding equity interests, or declare,
set aside, or pay any dividend payable in cash, stock, property, or otherwise
with respect to such shares or other equity interest (other than distributions
and dividends by wholly-owned Subsidiaries of CAC); or (D) redeem, purchase,
acquire, or offer to acquire any equity interests; that (in any such case of
(A)-(D)) materially impairs, or would reasonably be expected to materially
impair, the ability of New CEC to carry out its obligations in connection with
the Restructuring;

(ix) (A) issue, sell, pledge, or dispose of any Equity Interests other than
equity awards in the ordinary course to the management and directors of CAC and
its Subsidiaries; (B) acquire (by merger, consolidation, or acquisition of stock
or assets) any corporation, partnership, or other business organization or
division thereof; (C) incur any

 

7



--------------------------------------------------------------------------------

indebtedness for borrowed money, except in the ordinary course consistent with
industry practice or issue any debt securities; or (D) dissolve or otherwise
alter its corporate or other organizational existence (other than any
dissolution of Subsidiaries of CAC that are inactive); that (in any such case of
(A)-(C)) materially impairs, or would reasonably be expected to materially
impair, the ability of New CEC to carry out its obligations in connection with
the Restructuring; or

(x) agree or otherwise commit to any of the foregoing.

(c) CEOC Plan Covenants. Without limiting anything in this Section 2, to the
extent within its respective control, CAC will take, will cause its controlled
subsidiaries to take, and will use commercially reasonable efforts to cause
(directly or indirectly) New CEC, upon consummation of the Merger, to take, all
actions necessary or appropriate (including the negotiation (consistent with
this Agreement and the CEOC Plan), execution, and delivery of Definitive
Documentation to which such Person is a party) to timely consummate the CEOC
Plan, including without limitation the following (it being understood that
consummation of the transactions contemplated by the CEOC Plan are subject to
the terms and conditions of the CEOC Plan, including consummation of the Merger,
but CAC will take, and will cause its controlled subsidiaries to take, the
actions and make the efforts contemplated by this Section 2(c) in preparation
for and in anticipation of such consummation):

(i) the performance of all actions, deliveries, and obligations of New CEC
contemplated by the CEOC Plan;

(ii) the negotiation (consistent with this Agreement and the CEOC Plan),
execution, and delivery of the New CEC Convertible Note Documents and the
issuance and delivery of $1,000,000,000 of New CEC Convertible Notes;

(iii) the issuance of up to 52.7% of the New CEC Common Equity (which includes
the New CEC Common Equity issuable pursuant to the New CEC Convertible Notes) in
accordance with the terms of the CEOC Plan;

(iv) the commencement and consummation of any New CEC Capital Raise to fund New
CEC’s contributions to the CEOC Plan, provided that all holders of, or persons
that will hold, New CEC Common Equity shall have preemptive rights to
participate (pro rata based on such holder’s actual or anticipated pro forma New
CEC Common Equity) in any New CEC Capital Raise; provided, further, that to the
extent that the Company determines that the structure of a New CEC Capital Raise
would have negative consequences with respect to the tax treatment of the Spin
Structure, the Company shall be able to modify or eliminate to the extent
necessary the New CEC Capital Raise to avoid such negative consequences;

(v) the consummation of the transactions contemplated by the Merger Agreement
and the Sponsor Agreements and enforcement of its rights thereunder in
accordance with the terms thereof (except to the extent such failure to enforce
its rights would not materially delay or impede the consummation of the CEOC
Plan);

(vi) the New CEC OpCo Stock Purchase for $700,000,000 in Cash;

 

8



--------------------------------------------------------------------------------

(vii) the New CEC PropCo Common Stock Purchase, if applicable, for $91,000,000
in Cash, provided that if the PropCo Equity Election contemplated by the
CEOC Plan would materially affect the amount and/or value of PropCo Common
Equity New CEC must purchase for the Partnership Contribution Structure, the
Company and New CEC shall negotiate the amount of Cash necessary to purchase 5%
of PropCo Common Equity pursuant to the New CEC PropCo Common Stock Purchase;

(viii) the contribution and/or distribution of Cash, including the New CEC Cash
Contribution and including the Cash proceeds from the New CEC Capital Raise to
be used to fund the consummation of the Restructuring;

(ix) the negotiation (consistent with this Agreement and the CEOC Plan),
execution, and delivery of amendments to the CES LLC Agreement and the CES
Shared Services Agreement;

(x) the negotiation (consistent with this Agreement and the CEOC Plan),
execution, and delivery of the OpCo Guaranty Agreement, the Management and Lease
Support Agreements, and Master Lease Agreements;

(xi) the contribution of the Bank Guaranty Purchase Price (as calculated in the
CEOC Plan) to the Company;

(xii) the establishment of the composition of the New CEC board of directors;

(xiii) the negotiation (consistent with this Agreement and the CEOC Plan),
execution, and delivery of the Right of First Refusal Agreement; and

(xiv) the negotiation (consistent with this Agreement and the CEOC Plan),
execution, and delivery of the PropCo Call Right Agreement.

(d) Cooperation. Without limiting anything in this Section 2, CAC will, and will
cause its controlled subsidiaries to, use its commercially reasonable efforts
and continue to cooperate with the Company and other parties in the
implementation of the Restructuring, including providing, making available
and/or providing access to the premises, properties, businesses, operations,
books and records and other information that is reasonably requested in
connection with implementing the Restructuring (subject to existing
confidentiality obligations among various parties, attorney/client and other
privileges and immunities and other customary limitations appropriate under the
circumstances) and responding timely, and causing applicable personnel
(including CES personnel) to respond timely, to such requests.

(e) Certain Covenants Regarding Merger Agreement. CAC will keep the Company
reasonably updated, including with weekly updates, with respect to the Merger
Agreement and developments related thereto, including with respect to the
Shareholder Votes and any Acquisition Proposal, Acquisition Agreement or
Superior Proposal (each as defined in the Merger Agreement) and providing the
Company contemporaneously with copies of any notices received or delivered with
respect to the Merger Agreement.

 

9



--------------------------------------------------------------------------------

(f) Nothing in this Agreement shall limit, impair or impede (i) the exercise of
the fiduciary duties of the board of directors of CAC pursuant to and in
accordance with the terms of Section 3.1 or 5.7 of the Merger Agreement or
(ii) CAC’s right to perform its obligations and exercise its rights as set forth
under the Merger Agreement, including as set forth in Article VII thereof (other
than Section 7.1(a) thereof) (it being acknowledged and agreed that the taking
of any action pursuant to either of the immediately preceding clause (i) or
(ii) shall in no event constitute a breach of this Agreement); provided that in
no event shall clause (ii) of this Section 2(f) be deemed to otherwise limit
CAC’s obligations under Sections 2(a)(ii), 2(a)(iv), 2(b)(ii) and 2(c)(v) of
this Agreement with respect to the Merger Agreement and enforcement of its
rights thereunder (in accordance with the terms thereof).

3. Covenants of the Company.

(a) Affirmative Covenants of the Company. Subject to the terms and conditions
hereof, for the duration of the Restructuring Support Period, the Company shall:

(i) (A) support the Restructuring, (B) support and take, and cause (directly or
indirectly) to be taken (to the extent within its control) those actions
contemplated by this Agreement or otherwise necessary, desirable or appropriate
to effectuate the Restructuring, including entering into all documents and
agreements necessary to consummate the Restructuring, in each case, to which the
Company is a Party, and complete the Restructuring and all transactions
contemplated under this Agreement, the CEOC Plan, including but not limited to
obtaining all Releases for all Released Parties on the terms set forth in
Article VIII of the CEOC Plan, (C) negotiate in good faith and execute and
deliver the Definitive Documentation necessary to effectuate the Restructuring,
in form and substance consistent in all material respects with this Agreement,
the CEOC Plan and as otherwise reasonably acceptable to the Company and CAC,
(D) use its commercially reasonable efforts to obtain any and all required
governmental, regulatory, licensing, Bankruptcy Court, or other approvals
(including, without limitation, any necessary third-party consents) necessary to
the implementation or consummation of the Restructuring, (E) use its
commercially reasonable efforts to lift or otherwise reverse the effect of any
injunction or other order or ruling of a court or regulatory body that would
impede the consummation of a material aspect of the Restructuring, and
(F) operate the Company in the ordinary course consistent with industry practice
and the operations contemplated pursuant to the Company’s business plan taking
into account the Restructuring and the commencement of the Chapter 11 Cases;

(ii) promptly notify or update CAC upon becoming aware of any of the following
occurrences: (A) a Termination Event or (B) material developments, negotiations
or proposals relating any other case or controversy that may be commenced
against the Company in a court of competent jurisdiction or brought before a
state or federal regulatory, licensing, or similar board, authority, or tribunal
that would reasonably be expected to materially impede or prevent consummation
of the Restructuring;

(iii) to the extent all issues related to the underlying guaranty litigation are
not otherwise resolved through settlement or mediation prior to such date, use
commercially reasonable efforts to file a motion on or before August 14, 2016 in
form and substance reasonably acceptable to CEC seeking to extend the 105
Injunction Order currently in effect to the period ending on the Confirmation
Date;

 

10



--------------------------------------------------------------------------------

(iv) promptly provide CAC with notice of any Alternative Proposals received by
the Company;

(v) promptly provide CAC with notice of any material discussions or
communications that the Company engages in with any of its creditors that could
reasonably be expected to affect CEC’s rights, obligations or interests in the
Restructuring and use commercially reasonable efforts to include CAC in such
discussions or communications;

(vi) consult and fully cooperate with CAC on all issues relating to any
negotiations and litigation regarding the CEOC Plan, including all matters
relating to discovery, witness preparation, trial preparation, presentation and
strategy in connection with the CEOC Plan.

(b) Negative Covenants of the Company. Subject to the terms and conditions
hereof, for the duration of the Restructuring Support Period, the Company shall
not, and shall not permit its controlled subsidiaries to, directly or
indirectly:

(i) seek, solicit, or support an Alternative Proposal;

(ii) take, or authorize or permit to be taken, any action materially
inconsistent with the transactions contemplated by this Agreement or the CEOC
Plan, or that would materially delay or obstruct the consummation of the
Restructuring or adversely affect the consideration to be delivered to any party
in connection therewith;

(iii) make any changes, amendments or modifications to the CEOC Plan that are
not in form and substance materially consistent with this Agreement and the CEOC
Plan, or otherwise not reasonably acceptable to CAC, without CAC’s prior written
consent;

(iv) take, or authorize or permit to be taken, any action in connection with the
Restructuring that violates this Agreement;

(v) initiate any litigation or other proceeding or enter into any proposed
settlement of any Claim, litigation, dispute, controversy, cause of action,
proceeding, appeal, determination, investigation, matter, or otherwise, in each
case, that would materially impair the Company’s ability to consummate the
Restructuring;

(vi) (A) publicly announce its intention not to pursue the Restructuring;
(B) suspend or revoke the Restructuring; or (C) execute any agreements,
instruments, or other documents (including any modifications or amendments to
any material Definitive Documentation) necessary to effectuate the Restructuring
that, in whole or in part, are not materially consistent with this Agreement and
the CEOC Plan, or are not otherwise reasonably acceptable to CAC;

(vii) take any action or omit to take any action, or incur, enter into, or
suffer any transaction, arrangement, condition, matter, or circumstance, that
(in any such case) materially impairs, or would reasonably be expected to
materially impair, the ability of the Company to perform its obligations to
carry out the Restructuring;

 

11



--------------------------------------------------------------------------------

(viii) (A) sell, transfer, lease, license, pledge, allow to lapse, or otherwise
dispose of (by merger, consolidation, or sale of stock or assets), subject to a
Lien or otherwise encumber any material assets (including material intellectual
property or the equity or assets of any direct or indirect Subsidiary);
(B) amend or propose to amend any organizational documents; (C) split, combine,
or reclassify any outstanding equity interests, or declare, set aside, or pay
any dividend payable in cash, stock, property, or otherwise with respect to such
shares or other equity interest; or (D) redeem, purchase, acquire, or offer to
acquire any equity interests;

(ix) (A) issue, sell, pledge, or dispose of any Equity Interests; (B) acquire
(by merger, consolidation, or acquisition of stock or assets) any corporation,
partnership, or other business organization or division thereof; (C) incur any
indebtedness for borrowed money, except in the ordinary course consistent with
industry practice or issue any debt securities; or (D) dissolve or otherwise
alter its corporate or other organizational existence; or

(x) agree or otherwise commit to any of the foregoing.

(c) Cooperation. Without limiting anything in this Section 3 the Company will
use its commercially reasonable efforts and continue to cooperate with CAC and
other parties in the implementation of the Restructuring, including providing,
making available and/or providing access to the premises, properties,
businesses, operations, books and records and other information that is
reasonably requested in connection with implementing the Restructuring (subject
to existing confidentiality obligations among various parties, attorney/client
and other privileges and immunities and other customary limitations appropriate
under the circumstances) and responding timely, and causing applicable personnel
to respond timely, to such requests.

4. Mutual Representations, Warranties and Covenants.

(a) Each of the Parties, severally and not jointly and solely with respect to
itself, represents and warrants to each other Party that the following
statements are true, correct, and complete as of the date hereof:

(i) this Agreement is a legal, valid, and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability;

(ii) except for any and all required Gaming Approvals, board of director and
shareholder approvals necessary for the Merger, as expressly provided in this
Agreement, the CEOC Plan or in the Bankruptcy Code, or as may be required for
disclosure by the Securities and Exchange Commission, no material consent or
approval of, or any registration or filing with, any other Person is required
for the Company or CAC to carry out the Restructuring contemplated by, and for
each Party to perform its obligations under, this Agreement;

 

12



--------------------------------------------------------------------------------

(iii) except as expressly provided in this Agreement or the Bankruptcy Code, it
has all requisite organizational power and authority to enter into this
Agreement and, for the Company and New CEC to carry out the Restructuring
contemplated by, and, for each Party, perform its obligations under, this
Agreement;

(iv) the execution and delivery by it of this Agreement, and the performance of
its obligations hereunder, have been duly authorized by all necessary
organizational action on its part;

(v) it has been represented by counsel in connection with this Agreement and the
transactions contemplated by this Agreement; and

(vi) the execution, delivery, and performance by such Party of this Agreement
does not and will not (1) violate any provision of law, rule, or regulation
applicable to it or any of its Subsidiaries or its charter, bylaws, or other
similar governing documents, or those of any of its Subsidiaries, if applicable,
(2) conflict with, result in a breach of, or constitute (with or without notice
or lapse of time or both) a default under any material debt for borrowed money
to which it or any of its Subsidiaries is a party, or (3) violate any order,
writ, injunction, decree, statute, rule, or regulation; provided that, (x) the
foregoing shall not apply with respect to any Party on account of any defaults
arising from the commencement of the Chapter 11 Cases or the pendency of the
Restructuring and (y) nothing in this Section 4(a)(vi) shall, or shall be deemed
to, waive, limit, or otherwise impair each of the Parties’ respective ability to
exercise its duties as set forth in Section 15 hereof.

(b) Each Party, severally and not jointly, represents and warrants to the other
Party that as of the date hereof, it is validly existing and in good standing
under the laws of the state of its organization.

5. Company Termination Events. This Agreement may be terminated by delivery to
CAC of a notice, delivered in accordance with Section 21 of this Agreement, by
the Company upon the occurrence of any of the following events (each a “Company
Termination Event”):

(a) the breach by any of CAC of any of its obligations, representations,
warranties, or covenants set forth in this Agreement in any respect that would
reasonably be expected to materially impede or prevent consummation of the
Restructuring, which breach remains uncured for a period of five (5) Business
Days after the receipt by CAC from the Company of written (including email)
notice of such breach;

(b) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction, of any statute, regulation, ruling or order declaring this
Agreement or any material portion hereof to be unenforceable or enjoining or
otherwise restricting the consummation of a material portion of the
Restructuring (including with respect to the regulatory approvals or tax
treatment contemplated by the Restructuring), which action remains uncured for a
period of five (5) Business Days after the receipt by the Company and CAC or
New CEC, as applicable, of written notice of such event; provided that the
Company has otherwise complied with its obligations under Section 3(a)(i)(D) or
(E) of this Agreement;

 

13



--------------------------------------------------------------------------------

(c) the exercise by the Company of its duties as set forth by Section 15 hereof
(the “Company Fiduciary Out”);

(d) CAC files any motion, pleading, or other document with the Bankruptcy Court
that is materially inconsistent with this Agreement or the CEOC Plan and such
motion or pleading has not been withdrawn or corrected within seven (7) Business
Days of such Party receiving written notice from the Company that such motion or
pleading is materially inconsistent with this Agreement;

(e) if any of the Definitive Documentation (including any amendment or
modification thereof) necessary to effectuate the Restructuring is filed with
the Bankruptcy Court or is otherwise finalized and contains terms and conditions
materially inconsistent with this Agreement or the CEOC Plan or is otherwise not
on terms reasonably acceptable to the Company, and such material and adverse
inconsistency remains uncured for a period of five (5) Business Days after the
receipt by CAC of written notice of such material and adverse inconsistency;

(f) the appointment of a trustee under section 1104 of the Bankruptcy Code or an
examiner with expanded powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code in a CEC Chapter 11 Case. For
the avoidance of doubt, the prior appointment of the examiner in the Chapter 11
Cases pursuant to the examiner order shall not constitute a Company Termination
Right;

(g) a CEC Chapter 11 Case is converted to a case under chapter 7 of the
Bankruptcy Code or a CEC Chapter 11 Case shall have been dismissed, in each
case, by order of the Bankruptcy Court, which order has not been stayed;

(h) the Merger Agreement or any Sponsor Agreement terminates or is amended,
modified or waived in a manner not reasonably acceptable to the Company;

(i) the CEC/CEOC RSA terminate; or

(j) the Effective Date has not occurred by the Outside Date.

6. CAC Termination Events. Upon CAC’s election, this Agreement may be terminated
by delivery to the Company of a notice, delivered in accordance with Section 21
of this Agreement, by CAC upon the occurrence of any of the following events
(each a “CAC Termination Event”, and together with the Company Termination
Events, the “Termination Events”):

(a) the breach by the Company of any of its obligations, representations,
warranties, or covenants set forth in this Agreement in any respect that
materially and adversely affects CAC’s interests in connection with the
Restructuring or would reasonably be expected to materially impede or prevent
consummation of the Restructuring, which breach remains uncured for a period of
five (5) Business Days after the receipt by the Company of written notice of
such breach from CAC;

 

14



--------------------------------------------------------------------------------

(b) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction, of any statute, regulation, ruling or order declaring this
Agreement or any material portion hereof to be unenforceable or enjoining or
otherwise restricting the consummation of a material portion of the
Restructuring (including with respect to the regulatory approvals or tax
treatment contemplated by the Restructuring), which action remains uncured for a
period of five (5) Business Days after the receipt by the Company of written
notice of such event; provided that CAC has otherwise complied with its
obligations under Section 2(a)(i)(D) of this Agreement;

(c) the Company (including any of its debtor Subsidiaries) files any motion,
pleading, or other document with the Bankruptcy Court in the Chapter 11 Cases
that is materially inconsistent with this Agreement or the CEOC Plan and such
motion or pleading has not been withdrawn or corrected within seven (7) Business
Days of the Company receiving written notice from CAC that such motion or
pleading is materially inconsistent with this Agreement;

(d) any of the Definitive Documentation (including any amendment or modification
thereof) necessary to effectuate the Restructuring is filed with the Bankruptcy
Court or is otherwise executed, in either case, in form and substance that is
not materially consistent with this Agreement and the CEOC Plan, or otherwise
not reasonably acceptable to CAC, without the prior written consent of CAC;

(e) the scheduling order issued by the Bankruptcy Court establishing the
timetable for the confirmation process and all related deadlines is not
reasonably acceptable to CAC;

(f) the CEOC Confirmation Order is not entered by June 30, 2017;

(g) a trustee under section 1104 of the Bankruptcy Code or an examiner with
expanded powers beyond those set forth in section 1106(a)(3) and (4) of the
Bankruptcy Code shall have been appointed in the Chapter 11 Cases. For the
avoidance of doubt, the prior appointment of the examiner in the Chapter 11
Cases pursuant to the examiner order shall not constitute a CAC Termination
Right;

(h) the Chapter 11 Cases are converted to cases under chapter 7 of the
Bankruptcy Code or the Chapter 11 Cases shall have been dismissed, in each case,
by order of the Bankruptcy Court, which order has not been stayed;

(i) if either the class comprised of the Prepetition Credit Agreement Claims or
the class comprised of the Secured First Lien Notes Claims does not vote to
accept the CEOC Plan as of the applicable Voting Deadline;

(j) the failure by the Company to obtain satisfaction or waiver of any of the
conditions to Consummation of the CEOC Plan;

(k) the Merger Agreement terminates;

(l) the CEC/CEOC RSA terminates (including, but not limited to, pursuant to
section 6(m) thereof);

 

15



--------------------------------------------------------------------------------

(m) the Effective Date has not occurred by the Outside Date;

(n) the appointment of a trustee under section 1104 of the Bankruptcy Code or an
examiner with expanded powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code in a CEC Chapter 11 Case. For
the avoidance of doubt, the prior appointment of the examiner in the Chapter 11
Cases pursuant to the examiner order shall not constitute a Company Termination
Right; or

(o) a CEC Chapter 11 Case is converted to a case under chapter 7 of the
Bankruptcy Code or a CEC Chapter 11 Case shall have been dismissed, in each
case, by order of the Bankruptcy Court, which order has not been stayed.

7. Mutual Termination. This Agreement may be terminated by mutual agreement in
writing among the Company and CAC.

8. Termination.

(a) No Party may exercise any of its respective termination rights as set forth
in Section 5, or Section 6 hereof, as applicable, if such Party is in material
breach of this Agreement and is not obligated to terminate by any of its duties
as a title 11 debtor.

(b) Upon the termination of this Agreement pursuant to Section 5, Section 6,
Section 7, or hereof, all Parties shall be released from their commitments,
undertakings, and agreements under or related to this Agreement, and there shall
be no liability or obligation on the part of any Party; provided, however, that
if a Party (or Parties) terminate(s) this Agreement due to a breach by another
Party (or Parties), the non-breaching Party (or Parties) may enforce this
Agreement against the breaching Party (or Parties) based on such breach.

(c) Notwithstanding Section 8(b), but subject to Section 15 hereof, in no event
shall any termination of this Agreement relieve a Party from (i) liability for
its breach or non-performance of its obligations hereunder prior to the
Termination Date and (ii) obligations under this Agreement which by their terms
expressly survive a Termination Date; provided, however, that, notwithstanding
anything to the contrary contained herein, any Termination Event (including any
automatic termination) may be waived in accordance with the procedures
established by Section 11 hereof, in which case such Termination Event so waived
shall be deemed not to have occurred, and this Agreement consequently shall be
deemed to continue in full force and effect, and the rights and obligations of
the Parties shall be restored, subject to any modification set forth in such
waiver.

9. Effectiveness. The obligations of the Company under this Agreement are
effective as of the date hereof and will cease to be effective automatically on
the date (the “Voting Deadline Date”) that is ten (10) days prior to the
commencement date of the confirmation hearing in the Chapter 11 Cases, unless,
prior to the Voting Deadline Date, each of the CEC Requisite Vote, the CAC
Requisite Vote (each as defined in the Merger Agreement) and each other vote of
shareholders of CEC or CAC required by the Merger Agreement or applicable Law
(collectively, the “Shareholder Votes”) shall have been validly obtained;
provided that the Voting Deadline Date may be extended or waived by CEOC in
writing in its sole discretion.

 

16



--------------------------------------------------------------------------------

10. Cooperation. The Company shall use commercially reasonable efforts to
provide to counsel for CAC (a) drafts of all material motions, applications
(other than applications seeking to retain professional advisors), and other
documents the Company intends to file with the Bankruptcy Court, no less than
three (3) Business Days before the date when the Company intends to file any
such document unless such advance notice is impossible or impracticable under
the circumstances.

11. Amendments. No amendment, modification, waiver, or other supplement of the
terms of this Agreement shall be valid unless such amendment, modification,
waiver, or other supplement is in writing and has been signed by each of the
Company and CAC.

12. Entire Agreement. This Agreement, together with the CEOC Plan and the other
Definitive Documents that are executed by the Parties, constitute the entire
agreement of the Parties with respect to the subject matter of this Agreement,
and supersedes all other prior negotiations, agreements and understandings,
whether written or oral, among the Parties with respect to the subject matter of
this Agreement.

13. No Waiver and Preservation of Rights. If the transactions contemplated
herein are not consummated, or following the occurrence of the termination of
this Agreement with respect to all Parties, nothing herein (or in any of the
Definitive Documentation, including the CEOC Plan) shall be construed as a
waiver by any Party of any or all of such Party’s rights, remedies, claims, and
defenses and the Parties expressly reserve any and all of their respective
rights, remedies, claims and defenses.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

15. Fiduciary Duties. Notwithstanding anything in this Agreement, nothing in
this Agreement shall require the Company or any of the directors, officers,
shareholders or members of the Company, each in its capacity as a director,
officer, shareholder or member of the Company, to take any action, or to refrain
from taking any action, to the extent inconsistent with its or their fiduciary
obligations under applicable law (as reasonably determined by them in good faith
after consultation with legal counsel).

16. CIE Transaction; CAC Liquidity Transactions.

(a) Nothing in this Agreement restricts the ability of CAC to effect the sale or
other transfer of all or any material portion of the CIE business or assets
pursuant to a transaction with an unaffiliated third party (a “CIE
Transaction”); provided that, in the event that a CIE Transaction is consummated
prior to the Effective Date, the net cash proceeds of such CIE Transaction (net
of taxes, transaction expenses and any working capital adjustment, holdback,
indemnity payment or escrow for the benefit of the purchaser; provided that the
release of any cash escrow prior to the Effective Date will constitute proceeds
subject to this Section 16(a)) that are payable to or received by Caesars Growth
Partners, LLC (“CGP”) or any of its subsidiaries or affiliates (which for the
avoidance of doubt shall not include minority shareholders or employees or
members of the management of CAC, CGP or CIE) shall not be distributed (by

 

17



--------------------------------------------------------------------------------

dividend or other distribution) or otherwise paid to any Person prior to the
Effective Date and shall be held separate in a separate account and not
comingled with any other cash held by CAC, CGP, CIE or any of their respective
subsidiaries or affiliates, other than (i) a distribution (by dividend or
otherwise) of such proceeds to CAC or any Subsidiary of CAC in an amount not
exceeding CAC’s pro rata share of such proceeds (but subject to the separate
account and commingling requirements above), (ii) a distribution to the members
of CGP in an amount to pay taxes in respect of such sale and (iii) a
distribution or advance to CEC or any of its subsidiaries for the payment of
professional fees in an aggregate amount not to exceed $200 million and for the
support or advancement of a proposed casino project in South Korea not to exceed
$100 million (it being understood and agreed that nothing in this Section 16
will be deemed to constitute CEOC consent to, or preclude CEOC from seeking to
enjoin, any CIE Transaction or any distribution, allocation, payment or other
use of proceeds therefrom or taking any other action with respect to any CIE
Transaction that is necessary to protect the rights of the estates of CEOC and
its related chapter 11 debtor subsidiaries). Subject to the terms of the
Confidentiality Agreement entered into as of June 10, 2016 by Millco Advisors,
L.P. for the benefit of CAC and the CEOC Joinder thereto, CAC will keep the
Company updated, on a weekly basis, of the status of and any material
developments with respect to potential CIE Transactions and will provide the
Company written notice at least 30 days prior to the consummation of any CIE
Transaction and during such period will provide the Company such information
with respect to such CIE Transaction (including copies of transaction documents)
as it may reasonably request.

(b) Nothing in this Agreement restricts the ability of CAC to facilitate, seek,
solicit, negotiate, execute agreements to or consummate transactions to sell or
receive or otherwise transfer assets or pledge (or receive the pledge of) any
such assets to facilitate a financing transaction, in either case as may be
necessary for CEC to maintain adequate liquidity as may be agreed upon by CAC;
provided that CAC will use commercially reasonable efforts to provide the
Company reasonable prior notice of any such agreement or transaction.

(c) Nothing in the Agreement restricts any rights the Company may have to
investigate or challenge any such transaction or take any other such action that
the Company believes may be necessary to protect the rights of the estates of
CEOC and its related chapter 11 debtor Subsidiaries.

17. Headings. The headings of the Sections, paragraphs, and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

18. Relationship Among Parties. Notwithstanding anything herein to the contrary,
the duties and obligations of the Parties under this Agreement shall be several,
not joint. No Party shall, as a result of its entering into and performing its
obligations under this Agreement, be deemed to be part of a “group” (as that
term is used in section 13(d) of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder) with the other
Party.

19. Specific Performance; Remedies Cumulative. Each Party acknowledges that
because money damages would be an insufficient remedy for any failure of any
Party to perform its obligations in accordance with their specific terms or any
other breach of this Agreement by any Party, each non-breaching Party shall be
entitled to specific performance and injunctive or

 

18



--------------------------------------------------------------------------------

other equitable relief as a remedy of any such breach, including, without
limitation, an order of any court of competent jurisdiction requiring any Party
to comply promptly with, or to prevent breaches of, any of its obligations
hereunder (including to take such actions as are necessary to consummate the
Restructuring as contemplated by this Agreement and the CEOC Plan), without the
necessity of proving the inadequacy of money damages as an exclusive remedy.
Each of the Parties hereby waives (a) any defense that a remedy at law is
adequate and (b) any requirement to post bond or other security in connection
with actions instituted for injunctive relief, specific performance, or other
equitable remedies. Nothing herein waives entitlements to money damages or any
other remedies available at law or equity. None of the Parties shall oppose the
granting of an injunction, specific performance and other equitable relief when
available pursuant to the terms of this Agreement on the basis that the other
Parties have an adequate remedy at law.

20. Governing Law and Dispute Resolution. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
regard to such state’s choice of law provisions which would require the
application of the law of any other jurisdiction. The United States District
Court for the Northern District of Illinois shall have exclusive jurisdiction of
all matters arising out of or in connection with this Agreement; provided,
however, that nothing in this Agreement shall be deemed a consent or submission
by CAC to the jurisdiction of the Bankruptcy Court for any purpose, including
with respect to any disputes under or relating to this Agreement, and the
Company and CAC reserve all rights in this regard.

21. Notices. All notices, requests, documents delivered, and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally, by facsimile transmission, mailed (first
class postage prepaid) or by electronic mail (“e-mail”) to the Parties at the
following addresses, facsimile numbers, or e-mail addresses:

If to the Company:

Caesars Entertainment Operating Company, Inc.

One Caesars Palace Drive

Las Vegas, NV 89109

Attn: General Counsel

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

601 Lexington Ave

New York, NY 10022

  Attn: Paul M. Basta, P.C.

       Nicole L. Greenblatt, P.C.

Facsimile: (212) 446 4900

  E-mail Address: paul.basta@kirkland.com

       ngreenblatt@kirkland.com

 

19



--------------------------------------------------------------------------------

-and-

Kirkland & Ellis LLP

300 North LaSalle

  Chicago, IL 60654

  Attn: David R. Seligman, P.C.

       Joseph M. Graham

Facsimile: (312) 862-2200

  E-mail Address: dseligman@kirkland.com

       joe.graham@kirkland.com

If to CAC:

Caesars Acquisition Company

One Caesars Palace Drive

Las Vegas, NV 89109

Attn: General Counsel

With a copy to (which shall not constitute notice):

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022-4834

  Attn: Christopher Harris

       Mark Broude

       Raymond Y. Lin

       Daniel D. Adams

Telephone: (212) 373-3000

Facsimile (212) 373-2053

  E-mail Address: christopher.harris@lw.com

       mark.broude@lw.com

       raymond.lin@lw.com

       daniel.adams@lw.com

22. Third-Party Beneficiaries. The terms and provisions of this Agreement are
intended solely for the benefit of the Parties hereto and their respective
successors and permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other Person.

23. Settlement Discussions. This Agreement is part of a proposed settlement of
matters that could otherwise be the subject of litigation among the Parties
hereto. Nothing herein shall be deemed an admission of any kind. Pursuant to
Federal Rule of Evidence 408 and any applicable state rules of evidence, this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding other than to prove the existence of this Agreement
or in a proceeding to enforce the terms of this Agreement.

 

20



--------------------------------------------------------------------------------

24. Good-Faith Cooperation; Further Assurances. The Parties shall cooperate with
each other in good faith in respect of matters concerning the implementation and
consummation of the Restructuring. From time to time, as and when requested by
any Party, any other Party will execute and deliver, or cause to be executed and
delivered, all such documents and instruments and will take, or cause to be
taken, all such further or other actions as such requesting Party may reasonably
deem necessary or desirable to evidence and effectuate the Restructuring and
actions contemplated by this Agreement and the CEOC Plan.

25. Publicity. The Company shall submit drafts to CAC of any press releases and
public documents that constitute disclosure of the existence or terms of this
Agreement or any amendment to the terms of this Agreement at least three
(3) Business Days prior to making any such disclosure, and shall afford them a
reasonable opportunity under the circumstances to comment on such documents and
disclosures and shall incorporate any such reasonable comments in good faith.

[Signature page follows.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

CAESARS ENTERTAINMENT OPERATING COMPANY, INC., on behalf of itself and each of
the debtors in the Chapter 11 Cases By:   /S/ RANDALL EISENBERG   Name: Randall
Eisenberg   Title: Chief Restructuring Officer CAESARS ACQUISITION COMPANY, on
behalf of itself and each of its direct and indirect Subsidiaries By:   /S/
MITCH GARBER Name:   Mitch Garber Title:   Chief Executive Officer

 

[Signature page to CEOC and CAC First Amended and Restated RSA]



--------------------------------------------------------------------------------

Exhibit A